DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/524,880, filed on 16 November 2014.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 25 June 2019, 16 July 2020, and 7 August 2020 been considered by the Examiner.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Nonaka et al., Japanese Patent Publication JP 5988013 B1.
This rejection is over the Japanese Patent Publication because this reference qualifies as prior art under 35 U.S.C. 102(a)1) and/or 102(a)(2)).  However, for convenience, the paragraph numbers of the English language equivalent U.S. Patent Application Publication No. US 2017/0226003 A1 will be cited below. It should be noted that US 2017/0226003 A1 qualifies as prior art under 102(a)(1) based on the filing date of the instant application’s International Application’s filing date and a 102(a)(2) in relation to the Japanese Applications filing date. A certified translation of the Japanese priority application would not be sufficient to overcome the rejection over JP 5988013 B1. 
	Nonaka et al. disclose a glass composition for a fiber comprising in terms of weight percentages: 57-60% of SiO2, 17.5-20% of Al2O3, 0.5-1.5% of B2O3, 8.5-12% of MgO, and 10-13% of CaO.  See Abstract and the entire specification, specifically, paragraphs [0019] and [0025]-[0040]. Nonaka et al. disclose the glass has a liquidus temperature of 1200-1250°C and a 1000-poise temperature of 1300-1350°C, and that the 1000-poise temperature minus the liquidus temperature is greater than  or equal to 50°C, more preferably 100-130°C. See paragraph [0071]. Nonaka et al. disclose the glass fibers have a fiber modulus of greater than or equal to 83 GPa, and a coefficient of thermal expansion of 4.0-4.2 x 10-7/K. See paragraph [0043]. Nonaka et al. disclose the glass fibers are used to reinforce resin materials to make a composite using the fibers and an organic resin. See paragraph [0042]. Nonaka et al. disclose the glass composition is batched and melted to form a melt from which fibers can be drawn using bushing plates. See paragraphs [0002] and  [0071]-[0078].  Nonaka et al. disclose that the temperature of the glass melt at the nozzle tips of the bushing need to be controlled at a predetermined temperature. See paragraphs [0071]-[0078].  The compositional ranges of Nonaka et al. are sufficiently specific to anticipate the glass as recited in claims 1-11. See MPEP 2131.03. Furthermore, Nonaka et al. disclose Examples 1-3 and CEx. 3, which anticipate the compositional ranges of claims 1-3, and 5, Examples 4-10 and CEx. 6-8, which anticipate the compositional ranges of claim 1, Examples CEx. 9 and CEx. 12, which anticipate the compositional ranges of claims 1 and 3, and Examples CEx. 10 and CEx. 11, which anticipate the compositional ranges of claims 1-3. See Tables 1-5.
However, Nonaka et al. does not disclose any examples that anticipate claims 4 and 6.
Therefore, in the alternative to the § 102 rejection the reference discloses a composition that has overlapping ranges of components with the instant claimed glass, and overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional and property ranges taught by Nonaka et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Nonaka et al. would inherently possess the same amount of solid content as recited in claim 6. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Hoffman et al., U.S. Patent Application Publication US 2012/0135849 A1.
	Hoffman et al. disclose a glass composition for a fiber comprising in terms of weight percentages: 59-64.5% of SiO2, 14.5-20.5% of Al2O3, 0-3% of B2O3, 5.5-11.5% of MgO, 11-16% of CaO,0-4% of Na2O, 0-2% of TiO2, 0-% of Fe2O3, 0-1% of K2O, 0-1% of ZrO2, and 0-1% of F, 0-2% of SrO, and 0-2% of ZnO.  See Abstract and the entire specification, specifically, paragraphs [0010] and Table 1. Hoffman et al. disclose the glass has a liquidus temperature of less than or equal to 1330°C and a log 3 temperature of less than or equal to 1405°C, and that the log 3 temperature minus the liquidus temperature is up to 135°C. See paragraph [0013]. Hoffman et al. disclose the glass fibers can be in the form of chopped strands or woven fabric and are used to reinforce plastic substrates. See paragraphs [0003] and [0032]. Hoffman et al. disclose the glass composition is batched and melted to form a melt from which fibers can be drawn using bushing. See paragraphs [0003], [0012], and  [0031].  Hoffman et al. disclose that the temperature of the glass melt at the nozzle tips of the bushing need to be controlled at a predetermined temperature. See paragraph [0031].  The compositional ranges of Hoffman et al. are sufficiently specific to anticipate the glass as recited in claims 1-11. See MPEP 2131.03. Furthermore, Hoffman et al. disclose Example 30, which anticipates the compositional ranges of claims 1 and 3. See Table 8.
However, Hoffman et al. does not disclose any examples that anticipate claims 2 and 4-6.
Therefore, in the alternative to the § 102 rejection the reference discloses a composition that has overlapping ranges of components with the instant claimed glass, and overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional and property ranges taught by Hoffman et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Hoffman et al. would inherently possess the same property values including the Txy, elastic modulus, coefficient of thermal expansion, and amount of solid content as recited in claims 2 and 4-6. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Conclusion
The additional references cited on the 892 or on earlier filed IDSs have been cited as art of interest since they are considered to be cumulative to or less than the art relied upon in the rejections above. Specifically see Table 2 Examples C5 and C6 of Zhang et al. CN 101580344 (A), Inaba et al. WO 2012/104999 A1, Examples 1 and 3 in Table 1 of Creux et al., De Meringo et al. US 6,313,050 B1, and US 2016/0326045 A1.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
24 March 2021